ELECTRONIC RECORD                                       090-15
                                                                                       0%1-lS
                                                                                       OS2-/5
COA #      02-13-00247-CR                        OFFENSE:            29.03


STYLE:     Charles Camp v. The State ofTexas COUNTY:                 Tarrant

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:        297th District Court


DATE: 12/11/14                   Publish: NO     TC CASE #:          1324667R




                        IN THE COURT OF CRIMINAL APPEALS
                                                                                    oni-fs

STYLE:   Charles Camp v. The State of Texas           CCA#:

         PRO sg.                      Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:      .

                                                     JUDGE:
DATE: ^y/Wgg/r                                       SIGNED:                                PC:

JUDGE:     fM U\
              WslsUjb***-'                            PUBLISH:                              DNP:




                                                                                            MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                                ELECTRONIC RECORD